       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 1 of 53




Elizabeth J. Cabraser (SBN 083151)                James R. Dugan, II
Robert L. Lieff (SBN 037568)                      TerriAnne Benedetto
Steven E. Fineman (SBN 140335)                    THE DUGAN LAW FIRM, APLC
LIEFF CABRASER HEIMANN &                          One Canal Place
BERNSTEIN, LLP                                    365 Canal Street, Suite 1000
275 Battery Street, 29th Floor                    New Orleans, LA 70130
San Francisco, California 94111-3339              Telephone: 504.648.0180
Telephone: 415.956.1000
ecabraser@lchb.com                                Samuel Issacharoff
                                                  40 Washington Square South
William M. Audet (SBN 117456)                     Suite 411J
AUDET & PARTNERS, LLP                             New York, NY 10012
711 Van Ness, Suite 500                           Telephone: 212.998.6580
San Francisco, CA 94102-3229
Telephone: 415.568.2555                           Elizabeth A. Fegan
                                                  FEGAN SCOTT LLC
                                                  150 S. Wacker Dr., 24th Fl.
                                                  Chicago, IL 60606
Counsel for Plaintiffs and the Proposed Class
                                                  Telephone: 312.741.1019
(additional counsel listed below)


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS LIABILITY                     MDL NO. 2741
LITIGATION
                                                      Case No. 3:16-md-02741-VC
___________________________________
                                                      SECOND AMENDED CLASS ACTION
THIS DOCUMENT RELATES TO:
                                                      COMPLAINT
Ramirez, et al. v. Monsanto Co., Case No. 3:19-
cv-02224                                              JURY DEMAND




                                                -1-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 2 of 53




       Plaintiffs, ROBERT RAMIREZ, JERRY AGTARAP, DEXTER OWENS, JOHN ELKO,

AARON SHELLER, and KABE CAIN, individually and on behalf of all others similarly

situated, by and through undersigned class counsel, allege as follows as to Defendant Monsanto

Company (“Monsanto”), based upon counsel’s investigation:


I.     INTRODUCTION
       1.      This proposed class action arises from the scientific evidence which has linked

exposure to Defendant’s Roundup® herbicide—including its active ingredient, glyphosate, alone

and/or in combination with other Roundup® ingredients—to Non-Hodgkin’s Lymphoma

(“NHL”).

       2.      For decades, class members, including agricultural workers, landscapers and

home gardeners have used Roundup®, unaware that this exposure was increasing their risk of

contracting NHL.

       3.      Defendant knew or should have known that Roundup® is carcinogenic and

associated with an increased risk of developing NHL.

       4.      Yet, Defendant failed to appropriately and adequately inform and warn of the

serious risks associated with the use of and exposure to glyphosate-based formulations and/or

Roundup®.

       5.      Instead, Defendant has made and continues to make representations suggesting

that Roundup® was, and is, safer than ordinary household items, such as table salt.
       6.      Upon information and belief, these statements and representations have been

made with the intent of inducing the purchase and use of Roundup® for Defendant’s pecuniary

gain, and with disregard for and reckless indifference to the safety of those exposed to

Roundup®.

       7.      Many individual personal injury actions have been filed on behalf of those who

know they have been exposed to and alleged they have been harmed by Roundup®. This class

action picks up where those cases leave off. Through it, Plaintiffs seek to represent those who




                                               -2-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 3 of 53




have been exposed to Roundup® but have not commenced a personal injury claim or hired a

lawyer to do so.1

II.    JURISDICTION
       8.      This Court has jurisdiction over this matter pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(a)(1) and (d), because the named Plaintiffs and many Class

members are citizens of a different state than Defendant, there are more than 100 members of the

Class, and the value of the relief sought exceeds $5,000,000.00, exclusive of interest and costs.

       9.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in this District because a

substantial part of the events giving rise to the claims occurred in this District. The Judicial

Panel on Multidistrict Litigation already has transferred and consolidated in this District

numerous other complaints alleging personal injuries related to Roundup®, and this Court is

intimately familiar with the matter.

III.   PARTIES
       10.     Plaintiff ROBERT RAMIREZ is a natural person currently residing in Soledad,

California. Plaintiff Ramirez worked for Roto-Rooter in Salinas, California from 1999 to 2013,

where he utilized a concentrated mix of Roundup® in the maintenance yard. In 2018, Plaintiff

Ramirez was diagnosed with Double Expressor Large B-Cell Non-Hodgkin’s Lymphoma at the

Salinas Valley Memorial Hospital in Salinas, and underwent chemotherapy treatment at Stanford
University Hospital. Plaintiff Ramirez was found to be in remission in 2018, but continued to

require routine cancer screening. Plaintiff Ramirez became aware that his injuries were caused

by Roundup® within the applicable limitations period of filing his initial complaint. Plaintiff
Ramirez is a member of the Class and Subclass 1, as defined herein.

       11.     Plaintiff JERRY AGTARAP is a natural person currently residing in Everett,

Washington. Plaintiff Agtarap is a certified landscaper who has used Roundup® daily for more



1
 The precise Class and Subclasses that Plaintiffs seek to represent—subject to modification as
necessary and appropriate—are identified in ¶¶ 101-102, below.



                                                -3-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 4 of 53




than 20 years. Plaintiff Agtarap does not have access to medical care due to his financial

situation. As of the filing of this Complaint, he has not been diagnosed with NHL, but has an

increased risk for future development of NHL due to his exposure to Roundup®. Plaintiff

Agtarap is a member of the Class and Subclass 2, as defined herein.

       12.     Plaintiff DEXTER OWENS is a natural person currently residing in Fresno,

California. Plaintiff Owens worked for the Fresno Unified School District in Fresno, California

where he sprayed Roundup® around the school grounds. In 2017, after a month of spraying,

Plaintiff Owens developed a rash on his left hand. Plaintiff Owens sought treatment and was

prescribed an ointment for the rash. Plaintiff Owens has not been diagnosed with NHL as of this

filing, but he has an increased risk of future development of NHL due to his exposure to

Roundup®. Plaintiff Owens is a member of the Class and Subclass 2, as defined herein.
       13.     Plaintiff JOHN ELKO is a natural person currently residing in North Myrtle

Beach, South Carolina. Plaintiff Elko worked for ten years, from March 2004 to May 2014, at

Possum Trot Golf Club in North Myrtle Beach, where he sprayed Roundup® on a daily basis.

Plaintiff Elko was diagnosed with Parkinson’s Disease in 2014. As of the date of this filing, he

has not been diagnosed with NHL, but he has an increased risk of future development of NHL

due to his exposure to Roundup®. Plaintiff Elko is a member of the Class and Subclass 2, as

defined herein.

       14.     Plaintiff AARON SHELLER is a natural person currently residing in Hamilton

County, Indiana. Plaintiff Sheller is a partial owner of Sheller Farms, LLC (“Sheller Farms”), an

Indiana limited liability company. As an owner who works the acreage owned by Sheller Farms

and other acreage for which Sheller Farms is contracted to work, Plaintiff Sheller regularly

participated in the spraying of 500 to 1,000 gallons of Roundup on approximately 6,000 acres of

farmland twice per year for 15 years. Until in or about 2018, Plaintiff Sheller only wore gloves

while spraying Roundup but was not warned and did not know he should wear any other

protective gear. Once he learned of the potential for causing cancer, in or about the spring of

2018, he began wearing respiratory gear and wearing charcoal filters. As of the filing of this



                                               -4-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 5 of 53




Complaint, he has not been diagnosed with NHL, but has an increased risk for future

development of NHL due to his exposure to Roundup®. Plaintiff Sheller is a member of the

Class and Subclass 2, as defined herein.

       15.     Plaintiff KABE CAIN is a natural person currently residing in Lula, Georgia. For

18 years, Plaintiff Cain sprayed an estimated 100+ gallons per year of Roundup on a farm. He

also sprayed Roundup at his farm equipment dealership in connection with maintenance projects.

As of the filing of this Complaint, he has not been diagnosed with NHL, but has an increased risk

for future development of NHL due to his exposure to Roundup®. Plaintiff Cain is a member of
the Class and Subclass 2, as defined herein.

       16.     Defendant Monsanto Company (“Monsanto”) is a Delaware corporation, with its

headquarters and principal place of business in St. Louis, Missouri. At all times relevant to this

Complaint, Monsanto was the entity that discovered and promoted the herbicidal properties of

glyphosate and is engaged in the business of designing, developing, manufacturing, testing,

packaging, marketing, distributing, labeling, and/or selling Roundup®. Monsanto advertises and

sells goods, specifically Roundup®, in this District. Monsanto transacted and conducted business

within this District that relates to the allegations in this Complaint.

       17.     “Roundup®” refers to all formulations of Defendant’s Roundup® products,

including, but not limited to, Roundup® Concentrate Poison Ivy and Tough Brush Killer 1,

Roundup® Custom Herbicide, Roundup® D-Pak Herbicide, Roundup® Dry Concentrate,

Roundup® Export Herbicide, Roundup® Fence & Hard Edger 1, Roundup® Garden Foam Weed

& Grass Killer, Roundup® Grass and Weed Killer, Roundup® Herbicide, Roundup® Original 2k

Herbicide, Roundup® Original II Herbicide, Roundup® Pro Concentrate, Roundup® Prodry

Herbicide, Roundup® Promax, Roundup® Quik Stik Grass and Weed Killer, Roundup® Quikpro

Herbicide, Roundup® Rainfast Concentrate Weed & Grass Killer, Roundup® Rainfast Super

Concentrate Weed & Grass Killer, Roundup® Ready- to-Use Extended Control Weed & Grass

Killer 1 Plus Weed Preventer, Roundup® Ready- to-Use Weed & Grass Killer, Roundup® Ready-

to-Use Weed and Grass Killer 2, Roundup® Ultra Dry, Roundup® Ultra Herbicide, Roundup®



                                                 -5-
          Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 6 of 53




Ultramax, Roundup® VM Herbicide, Roundup® Weed & Grass Killer Concentrate, Roundup®

Weed & Grass Killer Concentrate Plus, Roundup® Weed & Grass Killer Ready-to-Use Plus,

Roundup® Weed & Grass Killer Super Concentrate, Roundup® Weed & Grass Killer 1 Ready-to-

Use, Roundup® WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or any other

formulation of containing the active ingredient glyphosate.

          18.   Defendant derived substantial revenue from goods and products used in this

District and nationwide. Defendant expected or should have expected their acts to have

consequences within this District, as well as nationwide, and derived substantial revenue from

interstate commerce. Upon information and belief, Defendant did design, sell, advertise,

manufacture and/or distribute Roundup®, with full knowledge of its dangerous and defective
nature.

IV.       FACTS

          A.    Background on Glyphosate-Based Formulations, Roundup® and Roundup
                Ready® Seeds
          19.   Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

          20.   Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-

phosphate synthase, known as EPSP synthase.

          21.   Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plant tissue and ultimately plant death.

          22.   Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

          23.   Each year, approximately 250 million pounds of glyphosate-based products are

sprayed on crops, commercial nurseries, lawns, parks, and golf courses. This usage has been




                                                -6-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 7 of 53




driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

       24.     At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or acquire responsibility for

the commercial herbicide Roundup®, in which the active ingredient is glyphosate.

       25.     Defendant discovered the herbicidal properties of glyphosate during the 1970’s

and subsequently began to design, research, manufacture, sell and distribute glyphosate-based

“Roundup®” as a broad-spectrum herbicide.

       26.     The original Roundup®, containing a glyphosate-based formulation, was
introduced in 1974. Today, products incorporating glyphosate-based formulations are among the

world’s most widely used herbicides.

       27.     For more than 40 years, consumers, farmers, and the public have used Roundup®,

unaware of its carcinogenic properties.

       28.     Defendant is also intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

marketed as being resistant to Roundup®, i.e., “Roundup Ready®.”

       29.     As of 2009, Defendant Monsanto was the world’s leading producer of seeds

designed to be Roundup Ready®. In 2010, an estimated 70% of corn and cotton, and 90% of

soybean fields in the United States contained Roundup Ready® seeds.

       30.     Defendant was able to secure their dominant market position in the glyphosate

and herbicide market through a marketing strategy that coupled proprietary Roundup Ready®

seeds with continued sales of the Roundup® herbicide.

       B.      Registration of Herbicides Under Federal Law
       31.     The manufacture, formulation and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.

§ 136, et seq. FIFRA requires that all pesticides be registered with the Environmental Protection




                                                -7-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 8 of 53




Agency (“EPA”) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.

§ 136a(a).

       32.     The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by

the EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse
effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).

       33.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, considering the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       34.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The data produced by the registrant must be submitted to the EPA

for review and evaluation. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       35.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide have changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. §

136a1. In order to re-evaluate these pesticides, the EPA demands the completion of additional

tests and the submission of data for the EPA’s review and evaluation.

       36.     In the case of glyphosate and Roundup®, the EPA had planned on releasing its

preliminary risk assessment—in relation to the registration process—no later than July 2015. On

March 24, 2015, however, the World Health Organization’s International Agency for Research



                                                 -8-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 9 of 53




on Cancer identified glyphosate as a “probable carcinogen,” as demonstrated by the mechanistic

evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

The EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization’s finding. On January 30,

2020, the EPA released its re-registration decision on glyphosate, which concluded that “there

are no risks to human health from the current registered uses of glyphosate and that glyphosate is

not likely to be carcinogenic to humans.”

       C.      Evidence of Carcinogenicity in Roundup®
       37.     As early as the 1980s, Monsanto was aware of glyphosate’s carcinogenic

properties, alone and/or in combination with other ingredients.

       38.     By way of example only, studies and scientific statements reflecting the

carcinogenicity of glyphosate-based formulations include:

               a.     On March 4, 1985, researchers from the EPA’s Toxicology Branch

published a memorandum classifying glyphosate as a Category C oncogene. Category C

oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

               b.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS

PB87-103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All the data required were

submitted and reviewed and/or waived.

               c.     In October 1991, the EPA published a memorandum entitled “Second Peer

Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group E

(evidence of non-carcinogenicity for humans). Two peer review committee members did not

concur with the conclusions of the committee, and one member refused to sign.

               d.     A 2006 study examining DNA damage in human subjects exposed to

glyphosate produced evidence of chromosomal damage in blood cells. Subject blood cells

showed significantly greater damage after exposure to glyphosate than before in the same




                                               -9-
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 10 of 53




individuals, suggesting that the glyphosate formulation used during aerial spraying had a

genotoxic effect on exposed individuals.

       39.     Glyphosate and Roundup® have long been associated with carcinogenicity and the

development of NHL.

       40.     Numerous human and animal studies have evidenced the carcinogenicity of

glyphosate and/or Roundup®, including but not limited to:

               a.     In 1985, the EPA studied the effects of glyphosate in mice, finding a dose-

related response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded

the glyphosate was oncogenic.

               b.     In 2003, scientists published the results of two case-controlled studies on

pesticides as a risk factor for NHL and hairy cell leukemia. The studies concluded that

glyphosate had the most significant relationship to NHL among all herbicides, with an increased

odds ratio of 3:11.

               c.     A 2003 study examined pesticides and herbicides as risk factors for NHL

based on the pooled data of mid-western farmers. Even controlling for confounders, the study

found a relationship between glyphosate and increased incidence of NHL.

               d.     A 2008 population-based case-control study of exposure to various

pesticides as a risk factor for NHL strengthened previous associations between glyphosate and

NHL.

       41.     In addition to evidencing the toxicity of the active molecule, many studies support

the hypothesis that glyphosate-based formulations found in Defendant’s Roundup® products are

more dangerous and toxic than glyphosate alone.

       42.     As early as 1991, evidence existed demonstrating that glyphosate-based

formulations were significantly more toxic than glyphosate alone.

       43.     A 2005 study showed that Roundup®’s effects on rat liver mitochondria are much

more toxic and harmful than the same concentrations of glyphosate alone. This finding could be

attributable to other chemicals in Roundup®, namely the surfactant polyoxyethylene amine



                                              - 10 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 11 of 53




(“POEA”), or alternatively, due to the possible synergy between glyphosate and Roundup®

formulation products.

       44.     A 2009 study examined the effects of Roundup® and glyphosate on human

umbilical, embryonic, and placental cells, and concluded that supposed “inert” ingredients, and

possibly POEA, change human cell permeability and amplify toxicity of glyphosate alone. The

study confirmed that the adjuvants in Roundup® are not inert, and that Roundup® is always more

toxic than its active ingredient glyphosate acting alone.

       45.     The results of these studies were confirmed in recently published peer-reviewed

studies and were always available and/or known to Defendant.

       46.     Defendant knew or should have known that Roundup® is more toxic than
glyphosate alone, and that safety studies on Roundup®, Roundup®’s adjuvants and “inert”

ingredients, and/or the surfactant POEA, were necessary to protect Plaintiffs and members of the

Class from Roundup®.

       47.     Defendant knew or should have known that tests limited to Roundup®’s active

ingredient, glyphosate, were insufficient to prove the safety of Roundup®.

       48.     Defendant failed to appropriately and adequately test Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiffs and the Class

from Roundup®.

       49.     Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies.

       50.     Moreover, despite knowledge that Roundup® was considerably more dangerous

than glyphosate alone, Defendant continued to promote Roundup® as safe.

       D.      IARC Classification of Glyphosate
       51.     The World Health Organization (“WHO”) of the United Nations International

Agency for Research on Cancer (“IARC”) is the specialized intergovernmental cancer agency

tasked with conducting and coordinating research into the causes of cancer.




                                               - 11 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 12 of 53




       52.     An IARC Advisory Group to Recommend Priorities for IARC Monographs

during 2015–2019 met in April 2014. Though nominations for the review were solicited, a

substance must meet two criteria to be eligible for review by the IARC Monographs: there must

already be some evidence of carcinogenicity of the substance, and there must be evidence that

humans are exposed to the substance.

       53.     IARC set glyphosate for review in 2015–2016. IARC uses five criteria for

determining priority in reviewing chemicals: the substance must have a potential for direct

impact on public health; scientific literature must support suspicion of carcinogenicity; evidence
of significant human exposure must exist; high public interest and/or potential to bring clarity to

a controversial area and/or reduce public anxiety or concern must be present; and related agents

similar to one given high priority by the above considerations must exist. The IARC seeks to

source the data it reviews from publicly accessible, peer-reviewed data.

       54.     On March 24, 2015, after a year-long, cumulative review of human, animal, and

DNA studies—many of which have been in Defendant Monsanto’s possession since as early as

1985—the IARC’s Working Group published its conclusion that the glyphosate contained in

Roundup® herbicide is a Group 2A, “Probable Human Carcinogen,” as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       55.     The IARC’s full Monograph was published on July 29, 2015, and established

glyphosate as a Group 2A probable carcinogen to humans. According to the authors, glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       56.     The IARC Working Group found an increased risk between exposure to

glyphosate and NHL, as well as several subtypes of NHL, and found that the increased risk

continued after adjustment for other pesticides.

       57.     The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.



                                               - 12 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 13 of 53




        E.      Scientific Fraud Underlying the Safety Determinations of Roundup® and
                Glyphosate-Based Formulations
        58.     After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure on the EPA to change its classification.

        59.     This culminated in the EPA’s reclassification of glyphosate to Group E, which

was purportedly based upon evidence of non-carcinogenicity in humans.

        60.     In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation

and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances.”

        61.     On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup® products for registration purposes committed scientific fraud.

        62.     In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup®. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including eleven of

the nineteen chronic toxicology studies needed to register Roundup® with the EPA.

        63.     In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the
toxicology studies conducted for Roundup® were invalid. An EPA reviewer stated, after finding
“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits.”

        64.     Three top executives of IBT were convicted of fraud for their role in the falsified

studies in 1983.

        65.     In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990

to perform pesticide and herbicide studies, including several studies on Roundup®.




                                                 - 13 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 14 of 53




       66.     In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

       67.     The investigation led to the indictments of the laboratory owner and a handful of

employees.

       F.      Monsanto’s False Representations Regarding the Safety of Roundup®
       68.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup® products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup®, were “safer than table salt” and “practically non-toxic” to

mammals, birds, and fish. The representations the NYAG found deceptive and misleading about

the human and environmental safety of Roundup® include, but are not limited to:

               a.      “Remember that environmentally friendly Roundup® herbicide is

biodegradable. It won’t build up in the soil so you can use Roundup® with confidence along

customers’ driveways, sidewalks and fences.”

               b.      “And remember that Roundup® is biodegradable and won’t build up in the

soil. That will give you the environmental confidence you need to use Roundup® everywhere

you’ve got a weed, brush, edging or trimming problem.”

               c.      “Roundup® biodegrades into naturally occurring elements.”
               d.      “Remember that versatile Roundup® herbicide stays where you put it.

That means there’s no washing or leaching to harm customers’ shrubs or other desirable

vegetation.”

               e.      “This non-residual herbicide will not wash or leach in the soil. It ... stays

where you apply it.”

               f.      “Glyphosate is less toxic to rats than table salt following acute oral

ingestion.”




                                               - 14 -
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 15 of 53




                 g.     “Glyphosate’s safety margin is much greater than required. It has over a

1,000-fold safety margin in food and over a 700-fold safety margin for workers who manufacture

it or use it.”

                 h.     “You can feel good about using herbicides by Monsanto. They carry a

toxicity category rating of ‘practically non-toxic’ as it pertains to mammals, birds and fish.”

                 i.      “Roundup® can be used where kids and pets will play and breaks down

into natural material.” This ad depicts a person with his head in the ground and a pet dog

standing in an area which has been treated with Roundup®.

        69.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with the NYAG, in which Monsanto agreed, among other things, “to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication” that:

                 a.     its glyphosate-containing pesticide products or any component thereof are

safe, non-toxic, harmless, or free from risk;

                 b.     its glyphosate-containing pesticide products or any component thereof

manufactured, formulated, distributed, or sold by Monsanto are biodegradable;

                 c.     its glyphosate-containing pesticide products or any component thereof stay

where they are applied under all circumstances and will not move through the environment by

any means;

                 d.     its glyphosate-containing pesticide products or any component thereof are

“good” for the environment or are “known for their environmental characteristics”;

                 e.     its glyphosate-containing pesticide products or any component thereof are

safer or less toxic than common consumer products other than herbicides; and

                 f.      its glyphosate-containing products or any component thereof might be

classified as “practically non-toxic.”

        70.      Monsanto did not alter its advertising in the same manner in any state other than

New York and, on information and belief, still has not done so today.



                                                - 15 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 16 of 53




       71.     In 2009, France’s highest court ruled that Monsanto had not told the truth about

the safety of Roundup®. The French court affirmed an earlier judgment that Monsanto had

falsely advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”

       72.     In spite of its knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup® was, and is, safer than ordinary household items such as

table salt, despite a lack of scientific support for the accuracy and validity of these statements,

and despite the evidence to the contrary.

       73.     Upon information and belief, these statements and representations have been

made with the intent of inducing Plaintiffs and members of the Class to purchase and increase

the use of Defendant’s Roundup® for Defendant’s pecuniary gain, and in fact did induce
Plaintiffs and members of the Class to use Roundup®.

       74.     Defendant made these statements with disregard for and reckless indifference to

the safety of Plaintiffs and members of the Class.

       75.     Notwithstanding Defendant’s representations, certain scientific evidence has

established a clear association between Roundup®—including glyphosate alone and/or in

combination with other Roundup® ingredients—and genotoxicity, inflammation, and an

increased risk of NHL.

       76.     Defendant knew or should have known that Roundup®—including glyphosate

alone and/or in combination with other Roundup® ingredients—is associated with an increased

risk of developing NHL.

       77.     Defendant misrepresented, omitted, and concealed material acts regarding, and

failed to appropriately and adequately inform and warn Plaintiffs and members of the Class of

information regarding, the serious risks associated with the use of and exposure to glyphosate-

based formulations and/or Roundup®, including the risk of developing NHL, which reasonable

persons would consider important in assessing such risks.

       78.     Despite the IARC’s classification of glyphosate as a Group 2A probable

carcinogen, Defendant continues to maintain that glyphosate-based formulations and/or



                                                - 16 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 17 of 53




Roundup® are safe, non-carcinogenic, non-genotoxic, and falsely warrants to users and the

general public that independent experts and regulatory agencies agree that there is no evidence of

carcinogenicity or genotoxicity in glyphosate or Roundup®.

       79.     Defendant has claimed and continues to claim that Roundup® is safe, non-

carcinogenic, and non-genotoxic.

       80.     Defendant claims on its website that “regulatory authorities around the world

have comprehensively and routinely reviewed glyphosate and glyphosate-based herbicides for

more than 40 years and their conclusions consistently support the safety of glyphosate and

glyphosate-based herbicides when used as directed.”

       81.     However, glyphosate-based formulations and Defendant’s Roundup® products
have long been associated with serious side effects, and many regulatory agencies around the

globe have banned or are currently banning the use of glyphosate herbicide products.

       82.     Despite Defendant’s knowledge that Roundup® was associated with an elevated

risk of developing NHL, Defendant’s promotional campaigns focused on Roundup®’s purported

“safety profile.”

       83.     Defendant’s statements proclaiming the safety of Roundup® and disregarding its

dangers misled Plaintiffs and the Class.

       84.     Defendant’s failure to adequately warn resulted in (a) Plaintiffs and members of

the Class using and being exposed to Roundup® instead of using another acceptable and safe

method of controlling unwanted weeds and pests; and (b) scientists and physicians failing to

warn and instruct consumers about the risk of NHL associated with Roundup®.

       85.     Defendant failed to seek modification of the labeling of Roundup® to include

relevant information regarding the risks and dangers associated with Roundup® exposure.

       86.     Defendant’s failure to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.




                                              - 17 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 18 of 53




       87.     Defendant’s failure to appropriately warn and inform the EPA has resulted in the

absence of warning or caution statements that are adequate to protect health and the

environment.

       88.     Defendant’s failure to appropriately warn and inform the EPA has resulted in the

directions for use that are not adequate to protect health and the environment.

       G.      California Office of Environmental Health Hazard Assessment’s Recent
               View of Glyphosate
       89.     Since July of 2017, the California Office of Environmental Health Hazard

Assessment has listed glyphosate as a carcinogen.

       90.     Glyphosate was added as an ingredient subject to California’s Proposition 65,

which requires businesses to warn customers about chemicals known to cause cancer.

       91.     However, in August of 2019, the EPA told Defendant that the EPA would no

longer approve labels abiding by California’s requirements to warn customers that glyphosate in

Monsanto’s Roundup® has been linked to NHL.

       H.      The EPA’s Position Contradicts Other More Credible Scientific Authority
       92.     As detailed above, the EPA’s current position— “that there are no risks of

concern to human health when glyphosate is used according to the label and that it is not a

carcinogen”—is contradicted by numerous, credible public health authorities and scientists.

       93.     One scholar has attempted to explain how the EPA and the IARC could have

reached such diametrically opposed conclusions as to the genotoxicity of glyphosate-based

herbicides, based upon the available data. He concluded that the agencies emphasized and relied

more heavily upon very different types of data, noting that “[t]he IARC’s evaluation relied

heavily on studies capable of shedding light on the distribution of real-world exposures and

genotoxicity risk in exposed human populations, while EPA’s evaluation placed little or no

weight on such evidence.” Charles M. Benbrook, How Did the US EPA and the IARC Reach

Diametrically Opposed Conclusions on the Genotoxicity of Glyphosate Herbicides?, Environ.

Sci. Eur. 31:2, at 14 (2019).




                                               - 18 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 19 of 53




          94.   In a similar vein, as discussed above, concerns have been raised regarding the

independence and integrity of the scientific and medical research and publication relating to

Roundup®.

V.        EQUITABLE TOLLING OF APPLICABLE STATUTES OF LIMITATIONS
          95.   The running of any statute of limitations has been tolled by reason of Defendant’s

fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

actively concealed from Plaintiffs and Class members the true risks associated with Roundup®

and glyphosate.

          96.   At all relevant times, Defendant has maintained that Roundup® is safe, non-toxic,

and non-carcinogenic.

          97.   Indeed, even as of July 2016, Defendant continued to represent to the public that

“[r]egulatory authorities and independent experts around the world have reviewed numerous

long-term/carcinogenicity and genotoxicity studies and agree that there is no evidence that

glyphosate, the active ingredient in Roundup® brand herbicides and other glyphosate-based

herbicides, causes cancer, even at very high doses, and that it is not genotoxic” (emphasis

added).

          98.   As a result of Defendant’s actions, Plaintiffs were unaware, and could not

reasonably know or have learned through reasonable diligence, that contact with Roundup®
and/or glyphosate exposed Plaintiffs to the risks alleged herein and that those risks were the

direct and proximate result of Defendant’s acts and omissions.

          99.   Because of their fraudulent concealment of the true character, quality, and nature

of Roundup®, Defendant is estopped from relying on any statute of limitations. Defendant was

under a duty to disclose the true character, quality, and nature of Roundup® because this was

non-public information over which Defendant had and continues to have exclusive control, and

because Defendant knew that this information was not available to Plaintiffs or to distributors of




                                               - 19 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 20 of 53




Roundup®. In addition, Defendant is estopped from relying on any statute of limitations because

of its intentional concealment of these facts.

       100.    Plaintiffs had no knowledge that Defendant was engaged in the wrongdoing

alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,

Plaintiffs could not have reasonably discovered the wrongdoing at any time prior. Additionally,

the economics of this fraud should be considered. Defendant had the ability to and did spend

enormous amounts of money in furtherance of its purpose of marketing, promoting and/or

distributing a profitable herbicide, notwithstanding the known or reasonably knowable risks.

Plaintiffs and medical professionals could not have afforded and could not have possibly

conducted studies to determine the nature, extent, and identity of related health risks, and were

forced to rely on only the Defendant’s representations. Accordingly, Defendant is precluded by

the discovery rule and/or the doctrine of fraudulent concealment from relying upon any statute of

limitations.

VI.    CLASS ALLEGATIONS
       101.    Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a), 23(b)(2), 23(b)(3), and/or (c)(4), on behalf of themselves and all others

similarly situated as members of the following “Class”: “(i) those individuals who are either

citizens or Residents of the United States as of February 3, 2021, or who claim exposure to

Roundup Products through the application of Roundup Products in the United States and who

both (1) have been exposed to Roundup Products through the application of Roundup Products

prior to February 3, 2021, and (2) have not commenced an individual, nonclass lawsuit or

retained counsel for the pursuit of any individual, non-class personal injury, or false advertising

claims arising from or relating to such exposure prior to February 3, 2021; and (ii) all ‘Derivative

Claimants,’ defined as all spouses, parents, children who are dependents, or any other persons

who properly under applicable state law assert the right to sue based on the facts asserted in this




                                                 - 20 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 21 of 53




Complaint independently or derivatively by reason of their relationship with a Class Member,

including a deceased Class Member.”

       102.    The Class defined above is comprised of two subclasses, defined below:

               a.      “Subclass 1” consists of Class members who have been diagnosed with

NHL as of February 3, 2021, and their Derivative Claimants.

               b.      “Subclass 2” consists of Class members who have not been diagnosed

with NHL as of February 3, 2021, and their Derivative Claimants.

       103.    The following Persons are excluded from the Settlement Class and Subclasses:
               a.      Judicial officers and associated court staff assigned to this case and their

immediate family members;

               b.      Past and present officers, directors, and employees to the Defendant or any

of its direct or indirect subsidiaries as of February 3, 2021; and

               c.      All those otherwise in the Class and Subclass 1 or 2 definitions who

timely and properly exclude themselves therefrom in such manner as the Court may direct.

       104.    Additionally and specifically excluded from the proposed Class and Subclasses

are Defendant, any of their past, present or future officers, directors, trustees, agents,

representatives, employees, principals, trusts, partners, joint ventures or controlled entities; any

successors, assigns, heirs or other persons or entities related to or affiliated with Defendant; the

judicial officers, appointees, and designees assigned to this action; and any member of their

immediate families.

       105.    Plaintiffs bring this action on behalf of the entire Class, including Subclasses 1

and 2, under Rule 23(a)(1)-(4), and 23(b)(3) for monetary damages and compensation, including

an appropriate court-supervised program for compensation for Class members claiming injuries

resulting from NHL diagnoses, and, alternatively, under Rule 23(b)(2) (with a right of opt out)

for injunctive, equitable, and programmatic relief. Plaintiffs bring this action on behalf of

Subclass 2 for equitable and injunctive relief under Rules 23(a)(1)-(4) and 23(b)(2) (with a right

of opt out), or alternatively under 23(b)(3), for a court-supervised medical monitoring program



                                                - 21 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 22 of 53




as described in Count XI of this Complaint. Alternatively, Plaintiffs seek to certify important

common questions for classwide determination for the Class and/or either or both of its

Subclasses on an “issues class” basis under Rule 23(c)(4).

       106.    Numerosity/Impracticality of Joinder. The members of the Class are so

numerous as to render their individual joinder impracticable. Although the precise number of

Class members is unknown, based upon information and belief, Plaintiffs allege that the Class

contains millions of members.

       107.    Class and Subclass members may be notified of the pendency, certification,
and/or other important steps in this action under Fed. R. Civ. P. 23(c),(d), and/or (e), as

appropriate, through a Court-approved combination of direct and indirect methods, including

print, broadcast, social media, posting, and other physical and electronic means.

       108.    Significant Common Questions/Issue Certification. Plaintiffs’ claims raise

significant common questions—that is, questions with answers not dependent upon the particular

circumstances of class members, the answers to which are the same for everyone in the Class,

and that meet the requirements of Rule 23(a)(2) and (c)(4), including but necessarily limited to:

whether Roundup® can cause NHL in humans (general causation), and whether Defendant

misrepresented, omitted, concealed or failed to warn of or disclose material facts (facts a

reasonable person would consider important) regarding the risks of use or exposure to Roundup.

Common questions regarding Defendant’s Roundup products, its knowledge regarding their

risks, and its conduct in marketing Roundup —whether Defendant misrepresented, omitted, or

concealed material facts regarding the Roundup NHL risk—are inquiries salient to all claims.

Resolving them on a classwide basis would itself significantly advance the resolution or

determination of all Class members’ claims and save millions of dollars for the Class members

and thousands of hours of judicial time and resources.

       109.    Typicality. Plaintiffs’ claims are typical of those held by the other members of

the Class in that each of them was exposed to Roundup® and none has commenced an individual

personal injury lawsuit against Defendant or retained counsel with the intention of filing an



                                                - 22 -
        Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 23 of 53




individual personal injury action against Defendant related to the facts alleged in this Complaint.

Plaintiff Ramirez’s claims are likewise typical of those held by other members of Subclass 1, in

that he has been diagnosed with NHL. The claims of Plaintiffs Agtarap, Owens, Elko, Sheller,

and Cain are likewise typical of those held by other members of Subclass 2, in that they have not

been diagnosed with NHL.

        110.    Adequacy of Representation. Plaintiffs and other class representatives will

fairly and adequately protect the interests of the Class. Plaintiffs have retained trial counsel

highly experienced in complex litigation, including complex class action litigation involving
toxic exposures, and Plaintiffs intend to vigorously prosecute this action. Plaintiffs have no

interests in this action that are adverse or antagonistic to the interests of the Class.

        111.    Predominance and Superiority. The common questions of law and fact raised

in this Complaint, including those described in ¶ 108, predominate over those affecting only

individual Class members pursuant to Rule 23(b)(3). Under these circumstances, class action

litigation is superior to all other available means for the fair and efficient adjudication of

common questions within the meaning of Rule 23(b)(3) because these common questions are key

to the advancement of the litigation by Class members.

        112.    Further, individualized litigation would create the danger of inconsistent or

contradictory results arising from an identical factual predicate.

        113.    By contrast, litigation of common questions as a class action in a single, unitary

proceeding will materially advance the disposition of the litigation, and is consistent with the

purposes and goals of multidistrict litigation under 28 U.S.C. § 1407, because it will provide

substantial economies of scale, allow comprehensive supervision of this issue raised herein by a

single court, and presents no unusual management difficulties under the circumstances presented

here.




                                                 - 23 -
         Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 24 of 53




VII.     CLAIMS FOR RELIEF

                                           COUNT I
                                Strict Liability—Design Defect
                (On Behalf of Residents of the United States and its Territories)
         114.   Plaintiffs and the Class incorporate by reference each and every allegation set

forth in the preceding paragraphs as if fully stated herein.

         115.   Plaintiffs and the Class bring this strict liability claim against Defendant for

defective design.

         116.   At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiffs and the Class, thereby placing Roundup® products into the stream of commerce. These

actions were under the ultimate control and supervision of Defendant. At all times relevant to

this litigation, Defendant designed, researched, developed, manufactured, produced, tested,

assembled, labeled, advertised, promoted, marketed, sold, and distributed the Roundup® products

that the Class was exposed to.

         117.   At all times relevant to this litigation, Defendant’s Roundup® products were

manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner

that was dangerous for use by or exposure to the public, and, in particular, Plaintiffs and the

Class.

         118.   At all times relevant to this litigation, Defendant’s Roundup® products reached
the intended consumers, handlers, and users or other persons coming into contact with these

products throughout the United States, including Plaintiffs, without the substantial change in the

condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

         119.   Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were

defective in design and formulation in that when they left the hands of the Defendant’s




                                                - 24 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 25 of 53




manufacturers and/or suppliers, they were unreasonably dangerous and dangerous to an extent

beyond that which an ordinary consumer would contemplate.

       120.    Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were

defective in design and formulation in that when they left the hands of Defendant’s

manufacturers and/or suppliers, the foreseeable risks exceeded the alleged benefits associated

with their design and formulation.

       121.    At all times relevant to this action, Defendant knew or had reason to know that its

Roundup® products were defective and were inherently dangerous and unsafe when used in the
manner instructed and provided by Defendant.

       122.    Therefore, at all times relevant to this litigation, Defendant’s Roundup® products,

as researched, tested, developed, designed, licensed, manufactured, packaged, labeled,

distributed, sold and marketed by Defendant were defective in design and formulation, in one or

more of the following ways:

               a.     When placed in the stream of commerce, Defendant’s Roundup® products

were defective in design and formulation, and, consequently, dangerous to an extent beyond that

which an ordinary consumer would contemplate.

               b.     When placed in the stream of commerce, Defendant’s Roundup® products

were unreasonably dangerous in that they were hazardous and posed a grave risk of NHL when

used in a reasonably anticipated manner.

               c.     When placed in the stream of commerce, Defendant’s Roundup® products

contained unreasonably dangerous design defects and were not reasonably safe when used in a

reasonably anticipated or intended manner.

       123.    Defendant did not sufficiently test, investigate, or study their Roundup® products

and, specifically, the active ingredient glyphosate alone and/or in combination with other

Roundup® ingredients.




                                              - 25 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 26 of 53




       124.    Exposure to Roundup® presents a risk of harmful side effects that outweigh any

potential utility stemming from the use of the herbicide.

       125.    Defendant knew or should have known at the time of marketing their Roundup®

products that exposure to Roundup® could cause NHL.

       126.    Defendant did not conduct adequate post-marketing surveillance of its Roundup®

products.

       127.    Defendant could have employed safer alternative designs and formulations.

       128.    Plaintiffs and the Class were exposed to Defendant’s Roundup® products without

knowledge of their dangerous characteristics.

       129.    At all times relevant to this litigation, Plaintiffs and the Class were exposed to

Defendant’s Roundup® products in an intended or reasonably foreseeable manner without
knowledge of their dangerous characteristics.

       130.    Plaintiffs and the Class could not have reasonably discovered the defects and risks

associated with Roundup® before or at the time of exposure.

       131.    The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering Defendant’s products dangerous to an extent beyond that which an ordinary consumer

would contemplate. Defendant’s Roundup® products were and are more dangerous than

alternative products and Defendant could have designed Roundup® products to make them less

dangerous. Indeed, at the time that Defendant designed Roundup® the state of the industry’s

scientific knowledge was such that a less risky design or formulation was attainable.

       132.    At the time Roundup® products left Defendant’s control, there was a practical,

technically feasible and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Defendant’s

herbicides.

       133.    Therefore, as a result of the unreasonably dangerous condition of Roundup®

products, Defendant is strictly liable to Plaintiffs and the Class.




                                                - 26 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 27 of 53




       134.    The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiffs and the Class NHL, and, but for Defendant’s misconduct and

omissions, Plaintiffs and the Class would not have sustained their injuries.

       135.    As a direct and proximate result of Defendant placing defective Roundup®

products into the stream of commerce, Plaintiffs and the Class have suffered and will continue to

suffer damages, injury in fact, and/or ascertainable loss in amounts to be determined. Plaintiffs

and the Class therefore seek declaratory, injunctive, and equitable relief, as well as all relief

available under law and equity.

       136.    Additionally, Defendant’s conduct, as described above, was oppressive,

fraudulent, malicious, and conducted with willful and conscious disregard for the health and

safety of users of the Roundup® products, including the Plaintiffs and the Class herein.
Defendant had knowledge of the safety problems associated with Roundup®, and suppressed this

knowledge from the general public. Defendant also made conscious decisions not to modify or

alter the Roundup® products. Defendant’s conduct warrants an award of punitive damages.

       137.    The determination of common questions on a class-wide basis will advance the

resolution of this claim for individual Class Members.

                                          COUNT II
                              Strict Liability—Failure to Warn
               (On Behalf of Residents of the United States and its Territories)
       138.    Plaintiffs and the Class incorporate by reference each and every allegation set

forth in the preceding paragraphs as if fully stated herein.

       139.    Plaintiffs and the Class bring this strict liability claim against Defendant for

failure to warn.

       140.    At all times relevant to this litigation, Defendant engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, promoting and

applying Roundup® products, which are defective and unreasonably dangerous to consumers,
including Plaintiffs, because they do not contain adequate warnings or instructions concerning




                                                - 27 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 28 of 53




the dangerous characteristics of Roundup® and specifically, the active ingredient glyphosate.

These actions were under the ultimate control and supervision of Defendant.

       141.    Defendant researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of

commerce its Roundup® products, and in the course of same, directly advertised or marketed the

products to consumers and end users, including the Plaintiffs and the Class, and persons

responsible for consumers (such as employers), and therefore had a duty to warn of the risks

associated with the use of Roundup®.

       142.    At all times relevant to this litigation, Defendant had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain

supply, provide proper warnings, and take such steps as necessary to ensure that Roundup®
products did not cause users and consumers to suffer from unreasonable and dangerous risks.

Defendant had a continuing duty to warn the Plaintiffs and the Class of the dangers associated

with Roundup® use and exposure. Defendant, as a manufacturer, seller, or distributor of

chemical herbicides, is held to the knowledge of experts in the field.

       143.    At the time of manufacture, Defendant could have provided warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because they knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to such products.

       144.    At all times relevant to this litigation, Defendant failed to investigate, study, test,

or promote the safety or to minimize the dangers to users and consumers of this product and to

those who would foreseeably use or be harmed by Roundup, including Plaintiffs and the Class.

       145.    Despite the fact that Defendant knew or should have known that Roundup® posed

a grave risk of harm, they failed to exercise reasonable care to warn of the dangerous risks

associated with use and exposure. The dangerous propensities of Roundup® products and the

carcinogenic characteristics of glyphosate when used with the other chemicals in Roundup®, as

described above, were known to Defendant, or scientifically knowable to Defendant through



                                                - 28 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 29 of 53




appropriate research and testing by known methods, at the time they distributed, supplied or sold

the product, and not known to end users and consumers, such as Plaintiffs and the Class.

       146.    Defendant knew or should have known that these products created significant

risks of serious bodily harm to consumers, as alleged herein, and Defendant failed to adequately

warn consumers and reasonably foreseeable users of the risks of exposure to Roundup® products.

Defendant has wrongfully concealed information concerning the dangerous nature of Roundup®,

and further made false and/or misleading statements concerning the safety of Roundup®.

       147.    At all times relevant to this litigation, Defendant’s Roundup® products reached

the intended consumers, handlers, and users or other persons coming into contact with these

products in California and throughout the United States, including Plaintiffs and the Class,

without substantial change in their condition as designed, manufactured, sold, distributed,

labeled, marketed and sprayed/applied by Defendant.

       148.    At all times relevant to this litigation, Plaintiffs and the Class were exposed to the

use of Defendant’s Roundup® products in their intended or reasonably foreseeable manner
without knowledge of their dangerous characteristics.

       149.    Plaintiffs and the Class could not have reasonably discovered the defects and risks

associated with Roundup® or glyphosate-containing products prior to or at the time of the

exposure of Plaintiffs and the Class. Plaintiffs and the Class relied upon the skill, superior

knowledge, and judgment of Defendant.

       150.    Defendant knew or should have known that the minimal warnings disseminated

with or accompanying the application of Roundup® products were inadequate, and they failed to

communicate adequate information on the dangers and safe use/exposure and failed to

communicate warnings and instructions that were appropriate and adequate to render the

products safe for their ordinary, intended and reasonably foreseeable uses, including agricultural

and horticultural applications.

       151.    The information that Defendant did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled those exposed such as



                                               - 29 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 30 of 53




Plaintiffs and the Class to utilize the products safely and with adequate protection. Instead,

Defendant disseminated information that was inaccurate, false, and misleading and which failed

to communicate accurately or adequately the comparative severity, duration, and extent of the

risk of injuries with use of and/or exposure to Roundup® and glyphosate; continued to promote

the efficacy of its products, even after they knew or should have known of the unreasonable risks

from use or exposure; and concealed, downplayed, or otherwise suppressed, through marketing

and promotion, any information or research about the risks and dangers of exposure to Roundup®

and glyphosate.

       152.    To this day, Defendant has failed to adequately and accurately warn of the true

risks of Plaintiffs’ and the Class’s injuries associated with the use of and exposure to Roundup®
and its active ingredient glyphosate, a probable human carcinogen.

       153.    As a result of their inadequate warnings, Roundup® products were defective and

unreasonably dangerous when they left the possession and/or control of Defendant, were sold or

distributed by Defendant, were applied by Defendant, and when Plaintiffs and the Class used or

became exposed to them.

       154.    Defendant is liable to Plaintiffs and the Class for injuries caused by negligent or

willful failure, as described above, to provide adequate warnings or other clinically relevant

information and data regarding the appropriate use of its products and the risks associated with

the use of or exposure to Roundup® and glyphosate.

       155.    The defects in these Roundup® products were substantial and contributing factors

in causing Plaintiffs’ and the Class’s injuries, and, but for Defendant’s misconduct and

omissions, Plaintiffs and the Class would not have sustained their injuries.

       156.    Had Defendant provided adequate warnings and instructions and properly

disclosed and disseminated the risks associated with Roundup® products and application,

Plaintiffs and the Class could have avoided the risk of developing injuries as alleged herein and

Class members and/or the individuals or entities that employed Class members could have

obtained alternative herbicides.



                                               - 30 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 31 of 53




          157.   As a direct and proximate result of Defendant’s placing defective Roundup®

products into the stream of commerce and exposing Plaintiffs and the Class to them, these Class

members have suffered and will continue to suffer damages, injury in fact and/or ascertainable

loss in an amount to be determined. Plaintiffs therefore seek declaratory, injunctive, and

equitable relief, as well as all relief available under law and equity.

          158.   Additionally, Defendant’s conduct, as described above, was oppressive,

fraudulent, malicious, and conducted with willful and conscious disregard for the health and

safety of users of the Roundup® products, including the Plaintiffs and the Class herein.

Defendant had knowledge of the safety problems associated with Roundup®, and made
conscious decisions not to warn or inform the public of the risks of Roundup® products.

Defendant’s conduct warrants an award of punitive damages.

          159.   The determination of common questions on a class-wide basis will advance the

resolution of this claim for individual Class Members.

                                          COUNT III
                            Negligence/Negligent Misrepresentation
                 (On Behalf of Residents of the United States and its Territories)
          160.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          161.   Defendant owed Plaintiffs and Class members a duty to exercise reasonable care

in the designing, researching, testing, manufacturing, marketing, supplying, promoting,

packaging, sale, and/or distribution of Roundup®, including a duty to assure that the product
would not cause users an increased risk of suffering unreasonable, dangerous side effects.

          162.   Defendant breached that duty. Defendant manufactured, marketed, advertised,

and sold, Roundup® as a ‘weed killer.’ However, Defendant failed to disclose to users material

information regarding the link between exposure to relevant doses and the likelihood of NHL




                                                - 31 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 32 of 53




after minimal usages and exposure per year, despite the fact that Defendant knew or should have

known about Roundup’s propensity to cause NHL.

          163.   Defendant also failed to disclose, concealed, suppressed, and omitted material

information concerning Roundup® and the truth regarding the various studies that Roundup®

would cite to support their false claim that Roundup® did not cause NHL.

          164.   Defendant intended that Plaintiffs and the Class rely upon their material

misrepresentations and omissions.

          165.   Defendant’s negligent conduct, as alleged in this complaint, exposed Plaintiffs to

an increased risk of NHL from Roundup, rendering Defendant responsible for preventing or

mitigating that risk of harm through payment for a program providing medical diagnosis or other

programmatic remedies, according to proof and as approved by the Court.

          166.   Defendant’s breach proximately caused Plaintiffs and the Class to suffer damages,

injury in fact and/or ascertainable loss in amounts to be determined.

          167.   The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.

                                           COUNT IV
                                  Breach of Express Warranty
                 (On Behalf of Residents of the United States and its Territories)
          168.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          169.   Defendant made several express warranties regarding Roundup®.
          170.   These representations and promises became part of the basis of the bargain

between the parties and created a collective “express warranty” that Roundup® would conform to

Defendant’s affirmations and promises.

          171.   Defendant knew or should have known that Roundup® was susceptible to causing

NHL for those exposed to Roundup®.




                                                - 32 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 33 of 53




       172.    Defendant has breached the express warranty.

       173.    Defendant’s conduct described in this Complaint constitutes a breach of express

warranties under the following state statutes:

               a.      Ala. Code § 7-2-313, et seq.;

               b.      Alaska Stat. § 45.02.313, et seq.;

               c.      Ariz. Rev. Stat. § 47-2313, et seq.;

               d.      Ark. Code § 4-2-313, et seq.;

               e.      Cal. Com. Code § 2313, et seq.;
               f.      Colo. Rev. Stat. § 4-2-313, et seq.;

               g.      Conn. Gen. Stat. § 42a-2-313, et seq.;

               h.      6 Del. C. § 2-313, et seq.;

               i.      D.C. Code § 28:2-313, et seq.;

               j.      Fla. Code § 672.313, et seq.;

               k.      O.C.G.A. § 11-2-313, et seq.;

               l.      Haw. Rev. Stat. § 490:2-313, et seq.;

               m.      Idaho Code § 28-2-313, et seq.;

               n.      810 Ill. Comp. Stat. 5/2-313, et seq.;

               o.      Ind. Code § 26-1-2-313, et seq.;

               p.      Iowa Code § 554.2313, et seq.;

               q.      Kan. Stat. § 84-2-313, et seq.;

               r.      Ky. Rev. Stat. § 355.2-313, et seq.;

               s.      La. Rev. Stat § 9:2800.53(6) , et seq.;

               t.      11 M.R.S.A. § 2-313, et seq.;

               u.      Md. Code Ann., Com. Law § 2-313, et seq.;

               v.      Mass. Code 106, § 2-313, et seq.;

               w.      Mich. Comp. Laws 440.2313, et seq.;

               x.      Minn. Stat. § 336.2-313, et seq.;



                                                 - 33 -
Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 34 of 53




      y.    Miss. Code § 75-2-313, et seq.;

      z.    Mo. Rev. Stat. § 400.2-313, et seq.;

      aa.   Mont. Code § 30-2-313, et seq.;

      bb.   Neb. U.C.C. § 2-313, et seq.;

      cc.   Nev. Rev. Stat. § 104.2313, et seq.;

      dd.   N.H. Rev. Stat. § 382-A:2-313, et seq.;

      ee.   N.J. Stat. § 12A:2-313, et seq.;

      ff.   N.M. Stat. § 55-2-313, et seq.;
      gg.   N.Y. U.C.C. § 2-313, et seq.;

      hh.   N.C. Gen. Stat. § 25-2-313, et seq.;

      ii.   N.D. Cent. Code § 41-02-30, et seq.;

      jj.   Ohio Rev. Code § 1302.26, et seq.;

      kk.   Okla. Stat. Tit. 12A, § 2-313, et seq.;

      ll.   Or. Rev. Stat. § 72.3130, et seq.;

      mm.   13 Pa. Cons. Stat. § 2313, et seq.;

      nn.   R.I. Gen. Laws § 6A-2-313, et seq.;

      oo.   S.C. Code § 36-2-313, et seq.;

      pp.   S.D. Codified Laws § 57A-2-313, et seq.;

      qq.   Tenn. Code § 47-2-313, et seq.;

      rr.   V.T.C.A., Bus. & C. § 2.313, et seq.;

      ss.   Utah Code § 70A-2-313, et seq.;

      tt.   Vt. Stat. Tit. 9A, § 2-313, et seq.;

      uu.   Va. Code § 8.2-313, et seq.;

      vv.   Wash. Rev. Code § 62A.2-313, et seq.;

      ww.   W. Va. Code § 46-2-313, et seq.;

      xx.   Wis. Stat. § 402.313, et seq.; and

      yy.   Wyo. Stat. § 34.1-2-313, et seq.



                                     - 34 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 35 of 53




          174.   Plaintiffs and the Class have complied with the warranty terms, including

application instructions and maintaining residence in their homes.

          175.   As a direct and proximate result of the breach of the express warranty, Plaintiffs

and the Class suffered damages, injury in fact, and/or ascertainable loss in amounts to be

determined.

          176.   The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.

                                        COUNT V
                        Breach of Implied Warranty (Non-Privity)
 (On Behalf of Residents of the Following States: Alaska; Arkansas; California; Colorado;
     Connecticut; Delaware; District of Columbia; Florida; Hawaii; Indiana; Kansas;
Louisiana; Maine; Maryland; Massachusetts; Michigan; Minnesota; Mississippi; Missouri;
 Montana; Nebraska; Nevada; New Hampshire; New Jersey; New Mexico; North Dakota;
  Ohio; Oklahoma; Pennsylvania; Rhode Island; South Carolina; South Dakota; Texas;
          Utah; Vermont; Virginia; Washington; West Virginia; and Wyoming)

          177.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          178.   Defendant is in the business of manufacturing, designing, supplying, marketing,

advertising, warranting, and selling Roundup®. Defendant impliedly warranted to Plaintiffs and

the Class that Roundup® was of a certain quality, was free from defects, was fit for its ordinary
purpose of killing ‘weeds’ and was fit for use without causing material harm to the Class.

          179.   Roundup® was unfit for its ordinary use and was not of merchantable quality, as
warranted by Defendant, because it was defective and had caused NHL. Prior to purchase,

Plaintiffs and the Class could not have readily discovered that the product was not fit for its

ordinary purpose.

          180.   Roundup® was similarly unfit for its particular purpose, and was unfit at the point

of sale because it had the propensity to cause NHL.




                                                - 35 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 36 of 53




       181.    Defendant has failed to provide adequate remedies under its written express

warranty, which has caused the express warranty to fail its essential purpose, thereby permitting

remedies under implied warranties.

       182.    Defendant has not sufficiently disclaimed the implied warranty of merchantability

(specifically and conspicuously) or the implied warranty of fitness (in writing and

conspicuously). Defendant knew or should have known that Roundup® increases the risk of NHL

in those exposed to the product.

       183.    Defendant’s conduct described in this Complaint constitutes a breach of implied

warranties under the following state statutes:

               a.      Alaska Stat. §§ 45.02.314 and 45.02.315, et seq.;

               b.      Ark. Code Ann. §§ 4-2-314 and 4-2-315, et seq.;

               c.      Cal. Com. Code §§ 2314-2315, et seq., and Cal. Civ. Code § 1790, et seq.;

               d.      Colo. Rev. Stat. Ann. §§ 4-2-314 and 4-2-315, et seq.;

               e.      Conn. Gen. Stat. §§ 42a-2-314 and 42a-2-315, et seq.;

               f.      Del. Code Ann. Tit. 6, §§ 2-314 and 2-315, et seq.;

               g.      D.C. Code §§ 28:2-314 and 28:2-315, et seq.;

               h.      Fla. Stat. Ann. §§ 672.314 and 672.315, et seq.;

               i.      Haw. Rev. Stat. §§ 490:2-314 and 490:2-315, et seq.;

               j.      Ind. Code §§ 26-1-2-314 and 26-1-315, et seq.;

               k.      Kan. Stat. Ann. §§ 84-2-314 and 84-2-315, et seq.;

               l.      La. Civ. Code Ann. Art. 2520, et seq.;

               m.      Me. Rev. Stat. Ann. Tit. 11, §§ 2-314 and 2-315, et seq.;

               n.      Md. Code Ann., Com. Law §§ 2-314 and 2-315, et seq.;

               o.      Mass. Gen. Laws ch. 106, §§ 2-314 and 2-315, et seq.;

               p.      Mich. Comp. Laws Ann. §§ 440.2314 and 440.2315, et seq.;

               q.      Minn. Stat. §§ 336.2-314 and 336.2-315, et seq.;

               r.      Miss. Code Ann. §§ 75-2-314 and 75-2-315, et seq.;



                                                 - 36 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 37 of 53




               s.     Mo. Rev. Stat. §§ 400.2-314 and 400.2-315, et seq.;

               t.     Mont. Code Ann. §§ 30-2-314 and 30-2-315, et seq.;

               u.     Neb. Rev. Stat. Ann. §§ 2-314 and 2-315, et seq.;

               v.     Nev. Rev. Stat. §§ 104.2314 and 104.2315, et seq.;

               w.     N.H. Rev. Stat. Ann. §§ 382-A:2-314 and 382-A:2-315, et seq.;

               x.     N.J. Stat. Ann. §§ 12A:2-314 and 12A-315, et seq.;

               y.     N.M. Stat. Ann. §§ 55-2-314 and 55-2-315, et seq.;

               z.     N.D. Cent. Code §§ 41-02-31 and 41-02-32, et seq.;
               aa.    Ohio Rev. Code Ann. §§ 1302.27 and 1302.28, et seq.;

               bb.    Okla. Stat. Tit. 12A, §§ 2-314 and 2-315, et seq.;

               cc.    13 Pa. Stat. Ann. §§ 2314 and 2315, et seq.;

               dd.    R.I. Gen. Laws §§ 6A-2-314 and 6A-2-315, et seq.;

               ee.    S.C. Code Ann. §§ 36-2-314 and 36-2-315, et seq.;

               ff.    S.D. Codified Laws §§ 57A-2-314 and 57A-2-315, et seq.;

               gg.    Tex. Bus. & Com. Code Ann. §§ 2.314 and 2.315, et seq.;

               hh.    Utah Code Ann. §§ 70A-2-314 and 70A-2-315, et seq.;

               ii.    Vt. Stat. Ann. Tit. 9A, §§ 2-314 and 2-315, et seq.;

               jj.    Va. Code Ann. §§ 8.2-314 and 8.2-315, et seq.;

               kk.    Wash. Rev. Code §§ 62A.2-314 and 62A.2-315, et seq.;

               ll.    W. Va. Code §§ 46-2-314 and 46-2-315, et seq.; and

               mm.    Wyo. Stat. Ann. §§ 34.1-2-314 and 34.1-2-315, et seq.

       184.    Constructive notice was duly given to Defendant of the breaches of these

warranties, and Defendant has failed to cure.

       185.    As a direct and proximate result of the breaches of these warranties, Plaintiffs and

the Class suffered damages, injury in fact, and/or ascertainable loss in amounts to be determined.

       186.    The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.



                                                - 37 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 38 of 53




                                        COUNT VI
                           Breach of Implied Warranty (Privity)
    (On Behalf of Residents of the Following States: Alabama; Arizona; Georgia; Idaho;
Illinois; Iowa; Kentucky; New York; North Carolina; Oregon; Tennessee; and Wisconsin)

          187.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          188.   Defendant is in the business of manufacturing, designing, supplying, marketing,

advertising, warranting, and selling Roundup, which has been used as a weed killer. Defendant

impliedly warranted to Plaintiffs (and to Plaintiffs’ agents) that Roundup® was of a certain

quality, was free from defects, and was fit for its ordinary purpose.

          189.   Roundup® was unfit for its ordinary use and was not of merchantable quality, as

warranted by Defendant, because it was defective and studies show that it increases the risk of

NHL. Prior to purchase, Plaintiffs could not have readily discovered that the product was not fit

for its ordinary purpose and would potentially cause NHL.

          190.   Roundup® was similarly unfit for its particular purpose.

          191.   Defendant has not sufficiently disclaimed the implied warranty of merchantability

(specifically and conspicuously) or the implied warranty of fitness (in writing and

conspicuously). Further, the purported limitations in the warranty, including limiting the

“exclusive remedy” to a refund or replacement, are procedurally and substantively

unconscionable.

          192.   Defendant was and is in privity with each Class member by law and/or by fact.

First, Plaintiffs and the Class members have had sufficient direct dealings with Defendant and/or

its authorized dealers, franchisees, representatives, and agents to establish privity of contract.

Alternatively, Plaintiffs and Class members are intended third-party beneficiaries of contracts,

including express warranties, amongst Defendant and its dealers, franchisees, representatives and

agents; Defendant’s advertisements were aimed at Plaintiffs and Class members, and

Defendant’s warranties were expressly written for the benefit of Plaintiffs and Class members as




                                                - 38 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 39 of 53




end users of Roundup. Defendant’s authorized dealers, franchisees, representatives, and agents,

on the other hand, were not intended to be the ultimate consumers of Roundup® and have no

rights under the warranty agreements provided by Defendant; these intermediary entities made

no changes to Defendant’s product, nor made any additions to the warranties issued by

Defendant. Further, Defendant is estopped from limiting claims for common law and statutory

violations based on a defense of lack of privity.

       193.    Defendant’s conduct described in this Complaint constitutes a breach of implied

warranties under the following state statutes:

               a.      Ala. Code §§ 7-2-314, 7-2-315 and 7-2-318, et seq.;

               b.      Ariz. Rev. Stat. Ann. §§ 47-2314, 47-2315 and 47-2318, et seq.;

               c.      Ga. Code Ann. § § 11-2-314, 11-2-315 and 11-2-318, et seq.;

               d.      Idaho Code Ann. §§ 28:2-314, 28:2-315 and 28:2-318, et seq.;

               e.      810 Ill. Comp. Stat. 5/2-314, 5/2-315 and 5/2-318, et seq.;

               f.      Iowa Code §§ 554.2314, 554.2315 and 554.2318, et seq.;

               g.      Ky. Rev. Stat. Ann. §§ 355.2-314, 355.2-315 and 355.2-318, et seq.;

               h.      N.Y. U.C.C. Law §§ 2-314, 2-315 and 2-318, et seq.;

               i.      N.C. Gen. Stat. §§ 25-2-314, 25-2-315 and 25-2-318, et seq.;

               j.      Ore. Rev. Stat. §§ 72.3140, 72.3150 and 72.3180, et seq.;

               k.      Tenn. Code Ann. §§ 47-2-314, 47-2-315 and 47-2-318, et seq.; and

               l.      Wis. Stat. §§ 402.314, 402.315 and 402.318, et seq.

       194.    Actual and/or constructive notice was duly given to Defendant of the breaches of

these warranties, and Defendant has failed to cure.

       195.    As a direct and proximate result of the breaches of these warranties, Plaintiffs and

the Class have suffered damages, injury in fact, and/or ascertainable loss in amounts to be

determined.

       196.    The determination of common questions on a class-wide basis will advance the

resolution of this claim for individual Class Members.



                                                 - 39 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 40 of 53




                                       COUNT VII
                            Violation of State Consumer Laws
 (On Behalf of Residents of the Following States: Alaska; Arizona; Arkansas; California;
 Colorado; Connecticut; Delaware; District of Columbia; Florida; Hawaii; Idaho; Illinois;
    Indiana; Iowa; Kansas; Maine; Maryland; Massachusetts; Michigan; Minnesota;
  Missouri; Nebraska; Nevada; New Hampshire; New Jersey; New Mexico; New York;
 North Carolina; North Dakota; Ohio; Oklahoma; Oregon; Pennsylvania; Rhode Island;
 South Dakota; Texas; Utah; Vermont; Virginia; Washington; West Virginia; Wisconsin;
                                      and Wyoming)
          197.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          198.   Defendant markets and sells goods, including Roundup®, to consumers

throughout the United States and its Territories, including to Plaintiffs and the Class.

Defendant’s acts and omissions regarding Roundup® affect trade and commerce across all the

United States and its Territories.

          199.   Plaintiffs and statewide Class members are consumers who purchased and used

Roundup® primarily for personal, family and/or household purposes.

          200.   Defendant has violated state consumer protection laws by engaging in unfair

methods of competition and unfair, deceptive, fraudulent, unconscionable and/or unlawful acts or

practices, including without limitation, by defective design and manufacture of Roundup® as

well as misleading marketing, advertising, selling, and warranting of Roundup® to consumers.

In connection with these sales, Defendant omitted material information about Roundup® that it

was legally obligated to disclose. Defendant never informed Plaintiffs or Class members, at the

point of sale or otherwise, that Roundup® was linked to NHL, and failed to disclose this
information in a timely manner.

          201.   Among other things, Defendant made numerous deceptive statements regarding

Roundup.




                                                - 40 -
        Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 41 of 53




        202.       Through its conduct, Defendant has violated the following state consumer laws

prohibiting unfair methods of competition and unfair, deceptive, unconscionable, fraudulent

and/or unlawful acts or practices:

                   a.     The Alaska Unfair Trade Practices and Consumer Protection Act, Alaska

Stat. §§ 45.50.471 through 45.50.561, et seq.;

                   b.     The Arizona Consumer Fraud Act, A.R.S. § 44-1522, et seq.;

                   c.     The Arkansas Deceptive Trade Practices Act, Ark. Code Ann. §§ 4-88-

107(a)(1)(10) and 4-88-108(1)(2), et seq.;
                   d.     The California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code,

§ 17200, et seq.;

                   e.     The Colorado Consumer Protection Act, Col. Rev. Stat. Ann. §§ 6-1-

105(1)(b), (c), (e) and (g), et seq.;

                   f.     The Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

110(b), et seq.;

                   g.     The Delaware Consumer Fraud Act, Del. Code Ann. Title 6 § 2513, et

seq.;

                   h.     The District of Columbia Consumer Protection Act, D.C. Code §§ 28-

3904(a), (d), (e), (f) and (r), et seq.;

                   i.     The Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann.

§ 501.204(1), et seq.;

                   j.     The Hawaii Deceptive Trade Practices Act, Haw. Rev. Stat. Ann. §§

481A¬3(a)(5), (7) and (12), et seq., and the Hawaii Consumer Protection Act, Haw. Rev. Stat.

Ann. § 480-2(a), et seq.;

                   k.     The Idaho Consumer Protection Act, Idaho Code §§ 48-603(5), (7), (17)

and (18), et seq., and Idaho Code § 48-603C, et seq.;




                                                 - 41 -
        Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 42 of 53




                l.       The Illinois Consumer Fraud and Deceptive Trade Practices Act, 815 Ill.

Stat. § 505/2, et seq., and the Illinois Uniform Deceptive Trades Practices Act, 815 Ill. Stat. §

510/2(a)(5), (7) and (12), et seq.;

                m.       The Indiana Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-3(a)

and (b)(1) and (2), et seq.;

                n.       The Iowa Consumer Fraud Act, I.C.A. §§ 714H.3 and 714H.5, et seq.;

                o.       The Kansas Consumer Protection Act, Kan. Stat. §§ 50-626(a) and

(b)(1)(A)(D) and (b)(3), et seq.;
                p.       The Maine Uniform Deceptive Trade Practices Act, 10 M.R. S.A. §§

1212(1)(E) and (G), et seq., and the Maine Unfair Trade Practices Act, 5 M.R.S.A. § 207, et seq.;

                q.       The Maryland Consumer Protection Act, Md. Code Commercial Law, §

13 - 301(1) and (2)(i), and (iv) and (9)(i), et seq.;

                r.       The Massachusetts Consumer Protection Act, Ma. Gen. Laws Ann. Ch.

93A § 2(a), et seq.;

                s.       The Michigan Consumer Protection Act, M.C.P.L.A. § 445.903(1)(c)(e),

(s) and (cc), et seq.;

                t.       The Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. §

325D.44, subd. 1(5), (7) and (13), et seq., the Minnesota Consumer Fraud Act, Minn. Stat. §

325F.69, subd. 1, and Minn. Stat. § 8.3 1, subd. 3(a), et seq.;

                u.       The Missouri Merchandising Practices Act, Mo. Ann. Stat. § 407.020(1),

et seq.;

                v.       The Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1602, and

the Nebraska Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87- 302(a)(5) and (7), et

seq.;

                w.       The Nevada Deceptive Trade Practices Act, Nev. Rev. Stat. Ann. §

598.0915(5) and (7), et seq.;




                                                 - 42 -
        Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 43 of 53




                x.       The New Hampshire Consumer Protection Act, N.H. Rev. Stat. Ann. §

358- A:2(v) and (vii), et seq.;

                y.       The New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-2, et seq.;

                z.       The New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-

2(D)(5)(7) and (14) and 57-12-3, et seq.;

                aa.      New York Business Law, N.Y. Gen. Bus. Law § 349(a), et seq.;

                bb.      The North Carolina Unfair Trade Practices Act, N.C.G.S.A. § 75-1.1(a), et

seq.;
                cc.      The North Dakota Unlawful Sales or Advertising Practices Act, N.D.

Cent. Code § 51-15-02, et seq.;

                dd.      The Ohio Consumer Sales Practices Act, Ohio Rev. Code Ann.

§ 1345.02(A), (B)(1) and (2), et seq.2;

                ee.      The Oklahoma Consumer Protection Act, 15 Okl. Stat. Ann. § 753(5), (7)

and (20), et seq.;

                ff.      The Oregon Unfair Trade Practices Act, Or. Rev. Stat. §§ 646.608(1)(e)(g)

and (u), et seq.;

                gg.      The Pennsylvania Unfair Trade Practices and Consumer Protection Law,

73 P.S. §§ 201-2(4)(v)(vii) and (xxi), and 201-3, et seq.;

                hh.      The Rhode Island Deceptive Trade Practices Act, R.I. Gen. Laws § 6-

13.1-1(6)(v), (vii), (xii), (xiii) and (xiv), et seq.;



2
  Pursuant to Ohio Rev. Code Ann. § 1345.09(B), Defendant’s alleged acts must have been
previously declared to be deceptive or unconscionable under Ohio Rev. Code Ann. §§ 1345.02
or 1345.03. Defendant systematically made misrepresentations and material omissions regarding
Roundup®. Ohio courts have previously declared such actions to be deceptive or unconscionable.
See, e.g., Arales v. Furs by Weiss, Inc., No. 81603, 2003 WL 21469131, at *1-4 (Ohio Ct. App.
June 26, 2003) (retailer’s omission to consumer was unfair or deceptive); Lump v. Best Door &
Window, Inc., Nos. 8- 01-09, 8-01-10, 2002 WL 462863, at *4-5 (Ohio Ct. App. Mar. 27, 2002)
(failure to perform obligations to consumers in a timely and competent manner is a deceptive and
unconscionable)



                                                    - 43 -
       Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 44 of 53




                  ii.     The South Dakota Deceptive Trade Practices Act and Consumer

Protection Act, S.D. Codified Laws § 37-24-6(1), et seq.;

                  jj.     The Texas Deceptive Trade Practices- Consumer Protection Act,

V.T.C.A., Bus. & C. § 17.46(a), (b)(5) and (7), et seq.;

                  kk.     The Utah Consumer Sales Practices Act, Utah Code Ann. §§ 13-11-4(1)

and (2)(a) and (b);

                  ll.     The Vermont Consumer Fraud Act, 9 V.S.A. § 2453(a), et seq.;

                  mm.     The Virginia Consumer Protection Act, Va. Code Ann. § 59.1-
200(A)(5)(6) and (14), et seq.;

                  nn.     The Washington Consumer Protection Act, Wash. Rev. Code § 19.86.020,

et seq.;

                  oo.     The West Virginia Consumer Credit and Protection Act, W.V.A. Code §

46A-6-104, et seq.;

                  pp.     The Wisconsin Deceptive Trade Practices Act, W.S.A. §100.20(1), et seq.;

and

                  qq.     The Wyoming Consumer Protection Act, Wyo. Stat. Ann. § 40-12-105(a),

(i), (iii) and (xv), et seq.

           203.   Plaintiffs and the Class bring this action on behalf of themselves and all similarly

situated persons for the equitable, declaratory, and injunctive relief requested; to promote the

public interests in the provision of truthful, non-deceptive information to allow consumers to

make informed purchasing decisions; and to protect Plaintiffs, the Class, and the public from

Defendant’s unfair methods of competition and unfair, deceptive, fraudulent, unconscionable

and/or unlawful practices. Defendant’s wrongful conduct has had widespread impact on the

public at large and caused serious injuries to the Class members.

           204.   Defendant has long had notice of the underlying allegations, claims and demands,

including from internal audits, field testing, online complaints, and direct complaints regarding

Roundup.



                                                  - 44 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 45 of 53




       205.    As a direct and proximate result of Defendant’s unfair methods of competition

and unfair, deceptive, fraudulent, unconscionable, and/or unlawful acts or practices, Plaintiffs

and the Class have suffered ascertainable losses and injuries in amounts to be determined.

       206.    The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.

                                       COUNT VIII
                       Violation of State False Advertising Laws
  (On Behalf of Residents of the those States and Territories with False Advertising Law
                                          Claims)

       207.    Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein. Plaintiffs have standing to pursue this cause of action on behalf of the Class.

       208.    Plaintiffs and the Class bring this claim pursuant to applicable False Advertising

Laws which prohibit deceptive, misleading, and/or false advertising.

       209.    Defendant violated False Advertising Laws by advertising and representing—on

product labels, advertisements, and warranties—that Roundup® was dependable and reliable

when in fact it was not. As alleged, these representations were false, misleading, and likely to

deceive Plaintiffs, members of the Class, those who employed Plaintiffs and Class members and

who purchased Roundup®, and other reasonable consumers.

       210.    In connection with these sales, Defendant also omitted material information about

Roundup® that it was legally obligated to disclose. Defendant never informed Plaintiffs or the
Class, at the point of sale or otherwise, that Roundup® would and could cause NHL if exposed to

the active ingredient.

       211.    At the time of sale, Defendant knew, or by the exercise of reasonable care should

have known—given internal data—that its representations and omissions were false and

misleading.




                                               - 45 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 46 of 53




          212.   Defendant made these representations and omissions for the purpose of inducing,

and did induce, Plaintiffs and members of the Class, and/or the individuals or entities that

employed Plaintiffs and members of the Class, and/or other consumers to purchase Roundup®.

          213.   Plaintiffs and the Class reviewed and reasonably relied on Defendant’s

representations and omissions regarding Roundup® and incurred damages as a direct and

proximate result.

          214.   As a direct and proximate result of Defendant’s violation of False Advertising

Laws, Plaintiffs and the Class have suffered ascertainable losses and injuries in amounts to be

determined.

          215.   The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.

                                           COUNT IX
                                    Fraudulent Concealment
                 (On Behalf of Residents of the United States and its Territories)
          216.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          217.   Defendant knowingly and intentionally concealed material facts regarding

Roundup®.
          218.   Defendant knew they were omitting material facts at the time they sold Roundup®

to Plaintiffs and at a time they had a duty to disclose these facts.

          219.   In omitting these facts, Defendant intended to defraud the Class and/or the

individuals/entities that employed Plaintiffs and the Class and intended for Plaintiffs and the

Class and/or the individuals/entities that employed Plaintiffs and the Class to rely upon

Defendant’s omissions to purchase more Roundup®.
          220.   Plaintiffs reviewed and reasonably relied on Defendant’s representations and

omissions regarding Roundup® and incurred damages as a direct and proximate result, in




                                                - 46 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 47 of 53




amounts to be determined. Any limitation on economic loss is precluded by Defendant’s

fraudulent misrepresentations.

          221.   Plaintiffs, in reasonable reliance of those statements made by Defendant, incurred

out of pocket costs.

          222.   Plaintiffs have suffered ascertainable losses and injuries in amounts to be

determined.

          223.   The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.
                                             COUNT X
                                   Claim For Declaratory Relief
               (On Behalf of Residents of the United States and its Territories)
          224.   Plaintiffs repeat and reallege the foregoing allegations on behalf of themselves

and the Class as if fully set forth herein. This claim serves as an independent claim for relief or,

alternatively, as further explanation of the declaratory relief sought under the other claims pled

herein.

          225.   Defendant has acted and refused to act with respect to its misrepresentations and

omissions concerning the safety of Roundup® in a manner that has affected all Class members,

and the declaratory, injunctive and equitable relief sought herein under Fed. R. Civ. P. 23(b)(2),

23(b)(3), and/or 23(c)(4) will provide relief to all members of the Class.

          226.   An actual case and controversy exists as between Plaintiffs and Defendant as to:

                 a.     Whether Roundup® is unfit for its ordinary purpose;
                 b.     Whether Defendant marketed Roundup®, but omitted material health

information regarding its use;

                 c.     Whether Defendant’s marketing of Roundup® was false, deceptive, and/or

misleading;

                 d.     Whether Roundup is carcinogenic, genotoxic and/or linked to NHL;

                 e.     Whether and when Defendant discovered that Roundup® was

carcinogenic, genotoxic and/or linked to NHL;




                                                - 47 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 48 of 53




                 f.     Whether Defendant had an obligation to disclose the fact that Roundup®

was carcinogenic, genotoxic and/or linked to NHL;

                 g.     Whether Defendant engaged in fraudulent, unfair, or deceptive practices;

                 h.     Whether Defendant misrepresented, omitted, concealed or failed to

disclose material facts regarding the risks of use or exposure to Roundup; and

                 i.     Whether Defendant is financially responsible for providing corrective

notice the Class regarding Roundup.

          227.   Under the Declaratory Judgment Act, 28 U.S.C. § 2201, the Court may “declare

the rights and legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” The declaratory relief sought here does not fall within any

of the exemptions set forth under the Act.

          228.   The requested declaratory relief set forth herein will produce answers to the

common questions that will resolve a controversy that lies at the heart of this litigation and will

allow Plaintiffs and the Class to obtain relief that directly redresses the injuries suffered.

                                           COUNT XI
                            Claim for Medical Monitoring Program
                 (On Behalf of Residents of the United States and its Territories)
          229.   Plaintiffs and the Class re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Class Action Complaint, as though set forth fully

herein.

          230.   Defendant’s conduct, as alleged herein, placed Plaintiffs and the Class at

increased risk of contracting NHL, through exposure to Roundup®. Under principles of common
law tort and as a matter of equity, Defendant should pay for the costs of medical screening,

diagnostic and/or surveillance programs and services to be provided to Plaintiffs and the Class,

to prevent or mitigate the injury otherwise resulting from Roundup® exposure, as appropriate and

according to proof, through an appropriate program approved by the Court and administered

under its ongoing supervision.




                                                 - 48 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 49 of 53




       231.    The determination of the common questions on a class-wide basis will advance

the resolution of this claim for individual Class Members.

VIII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

request the Court to enter judgment against the Defendant, as follows:

               a.      An order certifying an appropriate Class and Subclasses pursuant to Fed.

R. Civ. P. 23(a)(1)-(4), 23(b)(2) (with a right to opt out), 23(b)(3), and/or 23(c)(4) for the

determination of common questions of law and fact regarding Defendants’ product, knowledge,

conduct, and duty, and to provide programmatic relief as alleged and requested herein; and

designating Plaintiffs and their undersigned counsel as Class and Subclass Representatives and

counsel as appropriate;

               b.      Compensatory damages, and, exemplary, punitive, and statutory penalties

and damages as allowed by law, including interest, in amounts to be proven, for Subclass 1;

               c.      Compensatory, exemplary and punitive damages, statutory penalties, and

other monetary relief, including interest, as allowed by law, in amounts to be proven, for

Plaintiffs and the Class, including a program of court- supervised compensation, pursuant to

class certification as described in Paragraph 105 of this Complaint;

               d.      A program of court- supervised relief in the nature of diagnostic assistance

and medical monitoring, for Plaintiffs and Subclass 2, pursuant to class certification as described

in Paragraph 105 of this Complaint;

               e.      Appropriate declaratory, equitable, medical monitoring, and/ or injunctive

relief according to proof;

               f.      An award of reasonable attorneys’ fees and costs incurred in this action;

and

               g.      Such other and further relief as the Court deems just and proper.




                                                - 49 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 50 of 53




                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all matters so properly triable.


Dated: February 3, 2021              Respectfully submitted,

                                     /s/ Elizabeth J. Cabraser
                                     Robert L. Lieff (of counsel) (SBN 037568)
                                     Elizabeth J. Cabraser (SBN 083151)
                                     Kevin R. Budner (SBN 287271)
                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                     275 Battery Street, 29th Floor
                                     San Francisco, California 94111-3339
                                     Telephone: 415.956.1000
                                     Facsimile: 415.956.1008
                                     rlieff@lchb.com
                                     ecabraser@lchb.com
                                     kbudner@lchb.com

                                     Steven E. Fineman (SBN 140335)
                                     Wendy R. Fleishman
                                     Rhea Ghosh
                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                     250 Hudson Street, 8th Floor
                                     New York, NY 10013
                                     Telephone: 212.355.9500
                                     sfineman@lchb.com
                                     wfleishman@lchb.com
                                     rghosh@lchb.com

                                     Andrew R. Kaufman
                                     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                     222 2nd Avenue South, Suite 1640
                                     Nashville, TN 37201
                                     Telephone: 615.313.9000
                                     akaufman@lchb.com




                                               - 50 -
Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 51 of 53




                       Elizabeth A. Fegan
                        Proposed Subclass Two Counsel
                       FEGAN SCOTT LLC
                       150 S. Wacker Dr , 24th Floor
                       Chicago, IL 60606
                       Telephone: 312.741.1019
                       beth@feganscott.com

                       Melissa Ryan Clark
                       FEGAN SCOTT LLC
                       140 Broadway, 46th Floor
                       New York, NY 10005
                       Telephone: 347.353.1150
                       Melissa@feganscott.com

                       James R. Dugan, II
                       TerriAnne Benedetto
                        Proposed Subclass Two Counsel
                       David S. Scalia
                       THE DUGAN LAW FIRM, APLC
                       One Canal Place
                       365 Canal Street, Suite 1000
                       New Orleans, LA 70130
                       Telephone: 504.648.0180
                       jdugan@dugan-lawfirm.com
                       tbenedetto@dugan-lawfirm.com
                       dscalia@dugan-lawfirm.com

                       William M. Audet (SBN 117456)
                        Proposed Subclass One Counsel
                       Ling Y. Kuang (SBN 296873)
                       AUDET & PARTNERS, LLP
                       711 Van Ness, Suite 500
                       San Francisco, CA 94102-3229
                       Telephone: 415.568.2555
                       waudet@audetlaw.com
                       lkuang@audetlaw.com

                       Samuel Issacharoff
                       40 Washington Square South
                       Suite 411J
                       New York, NY 10012
                       Telephone: 212.998.6580
                       Si13@nyu.edu

                       Counsel for Plaintiffs and the Proposed Class




                                - 51 -
Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 52 of 53




                       William Riley
                       Russell Cate
                       RILEY CATE LLC
                       11 Municipal Drive
                       Suite 200
                       Fishers, IN 4603
                       Telephone: 317.588.2866
                       wriley@rileycate.com
                       rcate@rileycate.com

                       Counsel for Plaintiffs Aaron Sheller and Kabe Cain

                       J. Barton Goplerud
                       SHINDLER, ANDERSON, GOPLERUD & WEESE, P.C.
                       5015 Grand Ridge Drive, Suite 100
                       West Des Moines, Iowa 50265
                       Telephone: 515.223.4567
                       goplerud@sagwlaw.com

                       Counsel for Plaintiffs Aaron Sheller and Kabe Cain

                       Justin G. Witkin
                       Chelsie Warner
                       AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC
                       17 E Main St., Ste. 200
                       Pensacola, FL 32502
                       Telephone: 850.202.1010
                       jwitkin@awkolaw.com
                       cwarner@awkolaw.com

                       Counsel for Plaintiff John Elko




                                - 52 -
      Case 3:16-md-02741-VC Document 12507 Filed 02/03/21 Page 53 of 53




                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 3, 2021, service of this document was accomplished

pursuant to the Court’s electronic filing procedures by filing this document through the ECF

system.



                                            /s/ Elizabeth J. Cabraser
                                            Elizabeth J. Cabraser




                                             - 53 -
